      Case 1:20-cv-01739-CCC-MA Document 9 Filed 01/27/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ADRIAN E. FALLINGS,                        :   CIVIL ACTION NO. 1:20-CV-1739
                                           :
                  Plaintiff                :   (Judge Conner)
                                           :
            v.                             :
                                           :
SGT. MARTELL,                              :
                                           :
                  Defendant                :

                                      ORDER

      AND NOW, this 27th day of January, 2021, upon consideration of plaintiff’s

complaint (Doc. 1) and in accordance with the memorandum of the same date, it is

hereby ORDERED that:

      1.    Plaintiff’s motion to proceed in forma pauperis (Doc. 2) is GRANTED.

      2.    Plaintiff shall pay the full filing fee of $350.00 based on the financial
            information provided in the application to proceed in forma pauperis.
            The full filing fee shall be paid regardless of the outcome of the
            litigation. Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
            Superintendent/Warden, or other appropriate official at plaintiff’s
            place of confinement, is directed to deduct an initial partial filing fee of
            20% of the greater of:

            a.    The average monthly deposits in the inmate’s prison account for
                  the past six months, or

            b.    The average monthly balance in the inmate’s prison account for
                  the past six months.

            The initial partial filing fee shall be forwarded to the Clerk of the
            United States District Court for the Middle District of Pennsylvania,
            P.O. Box 983, Harrisburg, Pennsylvania, 17108, to be credited to the
            above-captioned docket number. In each succeeding month, when the
            amount in plaintiff’s inmate trust fund account exceeds $10.00, the
            Superintendent/Warden, or other appropriate official, shall forward
            payments to the Clerk of Court equaling 20% of the preceding month’s
            income credited to plaintiff’s inmate trust fund account until the fees
Case 1:20-cv-01739-CCC-MA Document 9 Filed 01/27/21 Page 2 of 2




     are paid. Each payment shall reference the above-captioned docket
     number.

3.   The Clerk of Court is DIRECTED to send a copy of this order to the
     Superintendent/Warden of the institution where plaintiff is presently
     confined.

4.   The complaint is DISMISSED WITHOUT PREJUDICE pursuant to 28
     U.S.C. § 1915(e)(2)(B)(ii).

5.   Plaintiff shall within thirty (30) days from the date of this order file an
     amended complaint that addresses the deficiencies identified in the
     court’s memorandum. Failure to comply will be deemed abandonment
     of this action, and plaintiff’s action will be subject to dismissal with
     prejudice without further warning.




                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
